SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1492
KA 09-01036
PRESENT: CENTRA, J.P., LINDLEY, SCONIERS, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                  OPINION AND ORDER

PIERRE D. COSBY, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


LINDA M. CAMPBELL, SYRACUSE, FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (VICTORIA M. WHITE
OF COUNSEL), FOR RESPONDENT.


     Appeal, by permission of a Justice of the Appellate Division of
the Supreme Court in the Fourth Judicial Department, from an order of
the Supreme Court, Onondaga County (John J. Brunetti, A.J.), entered
May 14, 2009. The order denied the motion of defendant to vacate his
conviction pursuant to CPL 440.10.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed.

     Same Opinion by CENTRA, J.P., as in People v Cosby ([appeal No. 1]
___ AD3d ___ [Feb. 10, 2011]).




Entered:   February 10, 2011                       Patricia L. Morgan
                                                   Clerk of the Court